Citation Nr: 0616524	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  02-15 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for tachycardia, currently 
rated 10 percent.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1953.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  

The Board previously remanded this case in April 2004 and 
November 2005 for further development of the evidence.  That 
development having been completed, the case is now before the 
Board for final appellate consideration.  It should be noted 
that, when the Board last considered the veteran's appeal in 
November 2005, service connection for coronary artery disease 
as secondary to the service-connected tachycardia was denied.  
That issue, therefore, is no longer on appeal.  

This case was advanced on the Board's docket.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).  


FINDING OF FACT

The veteran has less than four episodes of tachycardia per 
year.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for tachycardia.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, and 4.104, Code 7010 
(2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of an August 2002 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His private 
and VA treatment records through January 2006 have been 
obtained and he was provided four VA compensation 
examinations, including to assess the severity of his 
tachycardia - the dispositive issue.  He has not identified 
any additional evidence that needs to be obtained.  See 
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So the 
Board finds that the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires VA to 
provide content-complying VCAA notice before any initial 
unfavorable agency of original jurisdiction (i.e., RO) 
decision.  See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006) (also discussing the timing of the VCAA notice 
as it relates to prejudicial error).  Here, the RO initially 
considered the claim in October 2001 before sending the 
veteran a VCAA letter in August 2002.  But after sending him 
the August 2002 VCAA letter, the RO readjudicated his claim 
in the August 2002 statement of the case (SOC), and even more 
recently in the July 2005 and February 2006 supplemental SOCs 
(SSOCs) and June 2005 rating decision based on additional 
evidence that had been received since the initial rating 
decision in question.  Consequently, there already have been 
steps to remedy the error in the timing of the VCAA notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  



The veteran's claim in this case is for a higher disability 
rating, rather than for service connection (which has been 
granted).  And as mentioned, he was provided VCAA notice 
concerning what is required to obtain a higher rating, his 
and VA's responsibilities in obtaining supporting evidence, 
etc., but he was not provided notice of the type of evidence 
necessary to establish an effective date if this benefit is 
granted.  Nevertheless, since, for the reasons and bases 
discussed below, the Board is denying his claim for a higher 
rating, the effective date issue is moot.  Accordingly, the 
Board finds no evidence of prejudicial error in proceeding 
with final appellate consideration of his claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, VA consider it in the context of its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  All regulations that are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  



Paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by ECG or Holter monitor is rated 30 percent.  A lesser 
10 percent rating is assigned for permanent atrial 
fibrillation (lone atrial fibrillation), or one to four 
episodes per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by ECG or 
Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010.  

A private physician wrote in July 2000, October 2000, and 
December 2001 that he had treated the veteran for paroxysmal 
supraventricular tachycardia (SVT) and coronary artery 
disease (CAD) since 1991.  He indicated the veteran was 
taking two medications that were specifically recommended for 
prevention of the tachycardia.  This physician did not, 
however, indicate the frequency of any then current or recent 
episodes of SVT, if any.

VA and private treatment records, including the reports of 
private hospitalizations, dated since July 1997 reflect 
treatment for a variety of ailments - including CAD, status 
post coronary artery bypass surgery in the 1980s and 
subsequent unstable angina.  The records show the veteran 
sometimes stated that his angina was preceded by 
palpitations.  On examination, however, his pulse was always 
regular and less than 90 per minute.  Further, several 
electrocardiograms are of record which all note only normal 
sinus rhythm.  

A VA examiner in September 2002 noted the veteran "has" 
episodes of SVT, but that Holter monitor recordings in the 
past had shown atrial and ventricular ectopy that was not 
consistent with arrhythmia.  He was hospitalized at that time 
for evaluation of dizziness and weakness.  

On VA compensation examination in December 2005, the examiner 
acknowledged his tachycardia was currently stable and did not 
cause any disability.  

As indicated, SVT is rated on the basis of the frequency of 
the episodes.  And while the record contains numerous 
references to the veteran's history of episodes, the only 
documentation of any ectopy is the report of a Holter monitor 
recording in April 2001.

On the basis of the April 2001 Holter recording and the 
September 2002 VA hospital report, the RO resolved all doubt 
in the veteran's favor and increased the rating for his 
service-connected tachycardia to 10 percent, retroactively 
effective from the date of receipt of his claim for increase 
in January 2000.  

The only higher schedular rating available for SVT is 30 
percent, which requires more than four episodes per year 
documented by ECG or Holter monitor.  Because there is no 
documentation the veteran has more than four episodes of SVT 
per year, a 30 percent rating cannot be assigned for this 
disability.  38 C.F.R. §§ 3.302, 4.7, and 4.104, Code 7010.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular rating 
may be assigned that is commensurate with the veteran's 
average earning capacity impairment due to the service-
connected disorder.  38 C.F.R. § 3.321(b)(1).  Here, though, 
the regular schedular standards adequately describe and 
provide for the veteran's disability level.  There is no 
indication he has ever been hospitalized for treatment of his 
SVT since his separation from service.  Neither does the 
record reflect marked interference with employment.  He has 
submitted no evidence of excessive time off from work due to 
the disability or of concessions made by his employer because 
of it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take his case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for a rating higher 
than 10 percent for his tachycardia, meaning there is no 
reasonable doubt to resolve in his favor (other than what the 
RO did in assigning the 10 percent rating).  So his claim for 
an even greater rating must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.




ORDER

An increased rating for tachycardia, currently rated 10 
percent, is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


